DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-37, 43, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 23 and 44, lines 8-9 and 4-5, the recitation “the connection bears the load of the façade wall at the side edge of the base component without any other load-bearing support” was not described in the disclosure as originally filed in such a way as to convey possession at the time of filing. The disclosure shows a connection to the base and also shows other connections, specifically the top of the facade panel hooking onto the story located above. The disclosure is silent on the load bearing of the connection and is silent on the load of the façade panels in general. Therefore, the addition of the recitations regarding the load of the façade and the load-bearing nature of the connection are deemed new matter.
The amendment alters the claims in a way, which greatly affects the prior art of record and therefore art has not been applied. The prior art of record does not appear to teach a façade which has all of the weight and force supported by a single connection on the side of the base of the module.

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive. 
Regarding claims 23 and 44, Applicant argues that although the disclosure does not mention or allude to the bracket being “non-load bearing”, the specification also does not mention or allude to the bracket being “load bearing”, and further that a specification is expected to describe features in a positive sense, and not a negative sense. The office actually agrees with this statement, and if the bracket were in fact “non-load bearing”, then the disclosure would state it as so, since “non-load bearing” would be describing something in the negative sense (i.e. there is not a load). The fact that the disclosure is silent on the function of the bearing reinforces that a) the function of the bracket was not deemed critical and b) that the function of the bracket would be evident by looking at the figures. If one were to expect someone of ordinary skill in the art to look at the figures and point out the bracket as “non-load bearing” it would be expected that the bracket should be further described as such within the disclosure, especially when multiple brackets or supports are engaging the façade wall. Nothing in the disclosure describes non-load bearing or further only a single point of load support, therefore any reference to the bracket supporting all of the load of the façade wall is deemed new matter.
Further, Applicant argues that one of ordinary skill in the art would without a doubt understand that the tripods could not possibly bear any of the load of the façade wall. This is not found to be persuasive and appears to be contradictory to the claims themselves and the disclosure. The claims alone recite “vertically supporting at least a part of the second building module…using temporary support members”. This recitation alone shows that the tripods are capable of supporting weight since they are used to support the entire second module. Further, the tripods are capable of support the weight of the façade which is thereby added above the first module as shown in Figure 4C. So not only is bracket 40 in combination with the tripod, capable of providing support to the weight of the first façade wall 70, the tripod is capable of further providing support to 122, and the additional facade wall 70 of Fig.4C. Again, without specific teaching that bracket “40” is non-load bearing in the disclosure as originally filed, the disclosure lacks support for this recitation which is greatly more specific than what the original disclosure teaches.
If the idea of the bracket “40” being non-load bearing, and the bracket “72” being the only source of support for the façade wall were deemed critical to the invention, the disclosure as originally filed should have included a more detailed description of the specific functions of the brackets. As written, the disclosure as originally filed fails to mention, further describe, or even allude to the idea of bracket “72” being the only support for the weight of the façade and further for the bracket “40” to not bear any load of the façade at all. The arguments have been deemed unpersuasive, and the rejection under new matter is upheld.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635